y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-12-00085-CV

            BP AUTOMOTIVE, L.P. D/B/A BOSSIER DODGE, Appellant

                                            V.
     RML WAXAHACHIE DODGE, L.L.C.; RML WAXAHACHIE FORD, L.L.C.;
     RLJ-MCLARTY-LANDERS AUTOMOTIVE HOLDINGS, L.L.C.; AND RML
                  WAXAHACHIE GMC, L.L.C., Appellee

    Appeal from the 87th District Court of Freestone County. (Tr. Ct. No. 10-030-B).


TO THE 87TH DISTRICT COURT OF FREESTONE COUNTY, GREETINGS:

       Before this Court, on the 18th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal, which was transferred to this
              Court from the 10th Court of Appeals pursuant to Misc.
              Docket No. 12-908 (Tex. Jan. 20, 2012), from the final
              judgment signed by the trial court on September 22, 2011.
              After submitting the case on the appellate record and the
              arguments properly raised by the parties, the Court holds that
              there was reversible error in the portion of the trial court’s
              judgment granting appellees’ traditional motion for summary
              judgment based on collateral estoppel. Accordingly, the
              Court reverses this portion of the trial court’s judgment.
                     The Court further holds that there was reversible error
              in the portion of the trial court’s judgment granting appellees’
              no-evidence motion for summary judgment on appellant’s
              breach of contract, tortious interference with prospective
              business relations, unfair competition by misappropriation,
              quantum meruit, and fraud claims. Accordingly, the court
              reverses this portion of the trial court’s judgment and remands
              these claims for further proceedings.
                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the remaining portions of the trial
              court’s judgment.
                     The Court further remands the case to the trial court for
              further proceedings.
                     The Court orders that the appellant, BP Automotive,
              L.P. d/b/a Bossier Dodge, pay one half of the appellate costs.
              The Court orders that the appellees, RML Waxahachie Dodge,
              L.L.C.;       RML          Waxahachie          Ford,     L.L.C.;
              RLJ-McLarty-Landers Automotive Holdings, L.L.C.; and
              RML Waxahachie GMC, L.L.C., jointly and severally, pay
              one half of the appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 18, 2014.

              Panel consists of Chief Justice Radack and Justices Higley and
              Huddle. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT